Citation Nr: 1115673	
Decision Date: 04/21/11    Archive Date: 05/04/11	

DOCKET NO.  09-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic right shoulder disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service with the Navy from March 1989 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VARO in Little Rock, Arkansas, which, in pertinent part, granted service connection for lumbar spondylosis and assigned a 10 percent evaluation, effective December 11, 2007, the date of receipt of the Veteran's claim for disability benefits and denied service connection for tinnitus and for a disability of the right shoulder, classified as partial tear of the rotator cuff of the right shoulder.  

The Board notes that review of the record reveals that in addition to the low back disability, service connection is currently in effect for:  degenerative joint disease of the left knee, rated as 10 percent disabling; status post meniscal repair of the right knee, with degenerative joint disease, rated as 10 percent disabling; paresthesia of the right lower extremity associated with lumbar spondylosis, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  With consideration of the bilateral factor, a combined 40 percent rating has been in effect since May 28, 2010.  

In December 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.

The issues of the Veteran's entitlement to service connection for a chronic right shoulder disability and for service connection for tinnitus will be addressed in the remand portion of the decision below and are REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

The Veteran's service-connected lumbar spine disability is manifested by complaints of pain and some motion restriction, the examination in 2008 showed forward flexion to be greater than 60 degrees and the examination in 2010 showed the back disability did not worsen.  Post service examinations have not shown muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  X-ray studies of the back have shown only mild abnormalities.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2008, the RO provided VCAA notice regarding the issue on appeal.  Where, as here, the issue on appeal is a claim for an initial higher rating and service connection has been granted and the initial rating has been assigned, the claim of service connection have been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  

The Veteran was afforded VA examinations in May 2008 and in May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as the reports provide sufficient detail to rate the  service-connected disabilities. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Analysis

The Veteran's service-connected lumbar spine disability is currently rated under Code 5237.  The Board notes that effective September 26, 2003, the Rating Schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The general rating formula for diseases and injuries involving the spine provide for the assignment of ratings of 10 percent to 100 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

When forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or when the combined range of the motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or there is vertebral body fracture with loss of 50 percent or more of the height, a 10 percent rating is for assignment.  

A 20 percent rating requires that forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

The next higher rating of 40 percent requires that forward flexion of the thoracolumbar spine be 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher ratings require unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, including the cervical portion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Note (2) (see also Plate V).  

Based upon a review of the pertinent evidence of record, the Board finds that an increased evaluation in excess of the 10 percent initially assigned is not warranted for the Veteran's service-connected lumbar spine disability at any time during the appeal period.  As noted at the time of the VA rating examination of the back in May 2010, the Veteran's lumbar spine condition was described as "neither worsened nor improved, but remained stable."  

The pertinent evidence of record includes the report of a VA compensation examination afforded the Veteran in May 2008.  The medical records were reviewed by the examiner.  The Veteran stated he was taking Motrin on an as needed basis for back pain.  He was also taking 10 milligrams of Flexeril as needed for muscle spasms.  He stated he was going to a chiropractor.  No hospitalization was reported.  He referred flareups of back discomfort for 3 to 7 days every 5 or 6 months.  He stated during a flareup he was limited in mobility and could not bend, stand, or walk without severe pain.  He denied any incapacitating episodes within the past year.  He did not use any aids or assistive devices.  He was able to walk 1 to 3 miles.  

On examination, gait was antalgic.  No abnormal spinal curvatures were noted.  On motion testing, flexion was from 0 to 105 degrees.  Pain began at 80 degrees.  Passive motion was also from 0 to 105 degrees.  Pain was noted on active and passive motion.  There was no additional loss of motion on repetitive use of the joint.

With regard to extension active motion was from 0 to 23 degrees.  Passive motion was also from 0 to 23 degrees.  Pain began at that level.  There was no additional loss of motion on repetitive use of the joint.  

With regard to lateral flexion on the right, both passive and active motion was from 0 degrees to 30 degrees.  Pain began at 30 degrees.  There was additional loss of motion on repetitive use of the joint from 30 to 25 degrees.  

Lateral flexion on the left side was from 0 to 25 degrees on both active and passive motion.  There was no additional loss of motion on repetitive use of the joint.  

As for rotation, active and passive motion was from 0 to 30 degrees on both sides.  There was no additional loss of motion on repetitive use of the joint.  

An X-ray study of the spine showed mild spondylosis.  

It was noted the Veteran was currently employed as a mechanic at an Army depot.  During the past year he had lost only two weeks of employment.  He was given diagnoses of spondylosis and chronic low back pain.  With regard to impact on daily activities, there was no impact on grooming, dressing, bathing, and feeding, or traveling.  There was moderate impact on doing chores, shopping, participating in recreation.  There was only mild impact on toileting.  There was severe impairment on exercise.  With regard to sports, it was stated the back prevented the Veteran from exercising.  

The Veteran was afforded another rating examination of the back by VA in May 2010.  The claims file was reviewed by the examiner.  Currently, the Veteran complained of low back pain at the belt line with radiation.  He described the pain as 4 to 5 out of 10 on a daily basis.  He also complained of back stiffness, spasms, and decreased motion.  He denied weakness, fatigue, leg and foot weakness, bowel or bladder incontinence, or erectile dysfunction.  He also denied any falls or incapacitating episodes.  He stated that he used an over-the-counter back brace if he anticipated any lifting.  He denied using any crutch, cane, or other assistive device.  He reported flareups from 1 to 2 times months that would last about 3 to 5 days.  He stated he was currently having a flareup after picking up a laundry basket at home and this had lasted about two weeks already.  He stated had had about 60 to 80 hours of lost time in his current job due to back pain.  He stated he was not able to play outside or participate in sports with his children.  

He was taking 800 milligrams of Ibuprofen three times daily.  He described his response to treatment as "poor."  There were no side effects from the treatment.  There was no history of hospitalization or surgery for the back.  Alleviating factors listed were chiropractic care, over-the-counter medication, muscle relaxants and heat.  The Veteran stated pain was his predominant symptom.  There were no functional deficits indicated.  He stated he was able to walk more than one-quarter mile, but less than one mile.  

No abnormality of gait was noted.  There was no indication of abnormal spinal curvature except for lumbar flattening.  

On motion testing, forward flexion was from 0 to 68 degrees, extension was from 0 to 30 degrees, left lateral flexion was from 0 to 25 degrees, left lateral rotation was from 0 to 36 degrees, right lateral flexion was from 0 to 25 degrees, and right lateral rotation was from 0 to 38 degrees.  There was no objective evidence of pain on active motion.  

There was objective evidence of pain following repetitive motion.  With regard to additional limitations after three repetitions of motion testing, it was stated the most important factor was pain.  After repetitive motion, flexion was from 0 to 45 degrees, extension was from 0 to 28 degrees, left lateral flexion was from 0 to 20 degrees, left lateral rotation was from 0 to 36 degrees, right lateral flexion was from 0 to 25 degrees, and right lateral rotation was from 0 to 36 degrees.  Lasegue's testing was positive.  An X-ray study of the lumbar spine showed mild disc space narrowing at the L5 - S1 level, minor right convexity, and decreased lordosis, considered spasm.  Magnetic resonance imaging was also accomplished and showed early degenerative changes with minimal subligamentous disc protrusion at the L5 - S1 level.  It was stated there was no compromise to the neural foramina.  

The Veteran was still employed as an inspector at the Army depot.  He was employed on a full-time basis.  He stated he had not lost any work during the last 12-month period.  With regard to impact on usual daily activities, it was stated there was no impact on grooming, toileting, dressing, bathing, feeding, or shopping, or traveling.  There was mild impact on performing chores and participating in recreation.  There was also mild impact on exercise.  There was moderate impact on sports participation.  The examiner stated the Veteran's lumbar back disability had neither worsened nor improved, but had remained stable.  He noted that compared to the previous examination in 2008, motion had shown some variances.  Notation was made that flexion and side bending on the left were decreased by 40 and 5 degrees respectively.  On the other hand, extension and bilateral rotations had increased by 2 and 6 degrees respectively.  The examiner stated that physical examination did not show any radiculopathy which was consistent with the lumbar magnetic resonance imaging findings.  With the indication of paresthesia of the right lower extremity, service connection was granted for that neural deficit and a 10 percent evaluation was assigned, effective of the date of examination, May 28, 2010.  

At the hearing before the undersigned in December 2010, the Veteran testified that since service connection had been granted for his back disability, no doctor had prescribed bed rest for him because of incapacitating episodes (transcript, page 7).  He stated that when he had back problems, he would take sick leave.  He indicated this amounted to about once every two months (transcript, page 8).  

In view of the foregoing, the Board finds that the Veteran does not meet the criteria for a rating higher than 10 percent, even considering additional damage due to pain, weakness, fatigue, and incoordination.  The combined range of motion at the time for both 2008 and 2010 examinations does not meet the requirements for the next higher rating of 20 percent.  

The Board notes that while the Veteran is not specifically service connected for intervertebral disc syndrome, the Board has considered whether there are any associated objective neurologic abnormalities.  The Board has just noted that service connection has recently been granted for paresthesia involving the right lower extremity.  With regard to incapacitating episodes, these were not reported at the times of the 2008 or 2010 examinations.  At the recent hearing, the Veteran himself testified that since the time service connection had been granted for his back disability, no doctor had prescribed bed rest for him because of any incapacitating episodes.  

The Board has considered the service-connected back disability in light of Code 5003, for degenerative arthritis.  Degenerative arthritis of the spine is rated under Code 5242, which requires consideration under Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of motion restriction, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  The 2008 and 2010 examinations showed no more than mild impairment on X-ray study.  There is no indication that a higher evaluation is warranted based on arthritis.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the Veteran has complained of pain on numerous occasions, but when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Some degree of pain is contemplated in the current rating.  With regard to impact on the disability on occupational activities, the Veteran stated that he had problems with lifting and carrying things.  Significant impairment was indicated in the areas of ability to exercise and participate in sports.  However, at the time of the 2010 examination, other than moderate impairment in sports, only moderate impairment was indicated in performing chores, exercising, and participating in recreation, while no impact was indicated because of the back with regard to the Veteran's shopping, traveling, feeding, bathing, dressing, grooming, or otherwise tending to basic daily needs.  

In considering whether the Veteran is entitled to a staged rating for his service-connected lumbar spine disability, as the Court indicated, this can be done in this type of case.  See Hart, supra.  However, upon reviewing the longitudinal record in this case, the Board finds at no time during the rating period on appeal has his service-connected lumbar spine disability been more disabling than reflected by the currently assigned 10 percent rating.  As specifically noted by the examining physician at the time of the 2010 examination, the Veteran's lumbar spine disorder had neither worsened nor improved, but had rather remained stable.  While notation was made in some changes in motion with regard to forward flexion and side bending to the left being decreased, the examiner stated on the other hand, that extension and bilateral rotations had actually increased.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Chief Benefits Director, Compensation & Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243 (2009).  (Noting that the issue of an extraschedular rating is a component of a claim for an increased and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration when a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1).  

In this case, the schedular evaluation of this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the significance of the issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately described the severity and symptomatology of the lumbar spine disability.  The Veteran has not required frequent hospitalization or any hospitalization for that matter due to his service-connected lumbar spine disability.  Moreover, marked interference with employment has not been shown.  The Veteran has not had to miss any significant time from work because of his back disability.  In the absence of any additional factors, the RO's failure to consider or treat for this issue for consideration on an extraschedular rating was not prejudicial.  The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity of the Veteran's belief that his disability is worse than the 10 percent currently assigned; however, the objective medical evidence does not support the assignment of a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  The benefit of the doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to an initial increased evaluation in excess of 10 percent for a lumbar spine disability is denied.  


REMAND

Turning to the matter of the service connection claim for tinnitus, the Veteran asserts that he has tinnitus related to his experiences while serving with the Navy from 1989 to 1995.  The Board is aware that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (in a case where the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case, lay observation is competent).  

The Veteran was afforded an audiologic examination by VA in May 2008 and the examiner stated "there were no records of complaint, treatment or diagnosis of tinnitus in the C-file.  Therefore, tinnitus was not caused by military noise exposure."  The examiner failed to offer an adequate rationale to support his conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The lack of contemporaneous medical records may be a fact the Board can consider and weigh against the Veteran's lay evidence, and the lack of such records does not, in and of itself, render the lay evidence no credible.).  The Board believes that the examiner should be contacted and asked to provide an opinion with explanation as to why the Veteran's tinnitus was not caused by military noise exposure.  

With regards to a right shoulder disability, a review of the service treatment records reflects the Veteran was treated in June 1993 for rotator cuff syndrome.  However, magnetic resonance imaging was not done during service.  Where the Veteran was afforded an examination by VA in May 2008 he stated that he continued to have pain and weakness in the right shoulder after discharge from service.  
The examiner noted the Veteran had not had magnetic resonance imaging done while in service to either prove or disprove rotator cuff tear.  The examiner stated it was not until after service that the actual diagnosis of rotator cuff tear of the right shoulder was given.  The examiner concluded that he "would have to resort to mere speculation in order to definitively determine if this condition is service connected."  He failed to offer any rationale to support his conclusion.  An examiner's conclusion that a diagnosis is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such opinion or the basis must otherwise be apparent in the Board's review of the evidence.  

In view of the foregoing, this portion of the case is REMANDED for the following actions:  

1.  The audiologist who conducted the May 2008 audiologic examination on the Veteran should be contacted and asked to review the record one more time and provide an opinion to the best of his ability as to whether or not the Veteran has tinnitus that is attributable to his experiences while in the Navy in the early 1990's.  If the audiologist is not able to provide such an opinion without resort to speculation, he should indicate why rendering such an opinion is so outside the norm that it is not possible to make one.  If he is not available or is unable to render such an opinion, the Veteran should be afforded an examination by another VA audiologist for the purpose of determining whether it is at least as likely as not that he has tinnitus that is related to his military service.  The examiner is asked to provide the complete rationale for any opinion expressed.

2.  The VA physician who conducted the May 2008 joints examination of the Veteran at the VA Medical Center in Shreveport, Louisiana, should be contacted and asked to once again review the entire claims file and provide an opinion to the best of his ability as to whether the Veteran's current right shoulder disability is related to his period of active service.  If the examiner cannot provide an opinion without resort to speculation, he should be asked to state why such an opinion would be so outside the norm that it is not possible.  If the examiner is not available, or if he is unable to provide an opinion without resort to speculation, the Veteran should be afforded an examination by another physician knowledgeable in orthopedics for the purpose of determining the etiology of any current right shoulder disability.  The examiner should identify any current disability of the right shoulder.  All examination findings should be set forth, and the examiner should state whether it is at least as likely as not that any currently diagnosed right shoulder disability is attributable to the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  

3.  After completing the requested actions, and the additional notification of development deemed warranted, the RO should readjudicate the claims for service connection.  If the Veteran fails, without good cause, to report for a scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  If any benefit sought remains denied or is not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process.  It is not the Board's intent to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	M. MAC
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


